Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because of the legalese/claim language form, without specifying the advancement in the art.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuolf (20200125635).

As per claim 1, Nuolf (20200125635) teaches a computer implemented method of context based autocomplete of text (as, performing autocomplete/type-ahead – para 0006), comprising: 
receiving input text; feeding the input text into a context-prediction component of a machine learning model that predicts a certain context of a plurality of contexts (as receiving user input and using prediction to determine the remaining input, using machine learning – para 0004; while using knowledge bases for the training – para 0067; and using the model for different categories/topics, such as medical tests or pharmaceuticals, as an example – para 0074);


As per claim 2, Nuolf (20200125635) teaches the method of claim 1, further comprising: extracting embeddings from the context-prediction component of the machine learning model fed the input text (as, applying the component of the model towards a specific category – para 0074 – category/word vectorization according to the category of, as example, medical tests, drug codes for pharmaceuticals, and the like); 
mapping the embeddings to one of a plurality of clusters, each respective cluster denoting one respective context of the plurality of contexts (as, clustering the according to the stored input data as well as the actions performed based on the data – para 0042; the actions are the autocomplete according to the categories of the input text – in light of the example given above, ie, medical test/drug codes/etc.), wherein the certain context is predicted according to the respective cluster (as, using the clustering techniques in the language model to predict the codes/other data – para 0067). 

As per claim 3, Nuolf (20200125635) teaches the method of claim 2, wherein the context-prediction component is implemented as a neural network (as using a neural network for 

As per claim 4, Nuolf (20200125635) teaches the method of claim 2, wherein the embeddings are mapped to one of the plurality of clusters by a clustering model that is trained using an unsupervised approach (as using hierarchical clustering – unsupervised – para 0067). 

As per claim 5, Nuolf (20200125635) teaches the method of claim 1, wherein the receiving, feeding the text into the context-prediction component, the selecting, the feeding the text into the selected context-specific component, and the providing (as applied to claim 1 above),
 are dynamically iterated for additional received text, wherein the context is dynamically adapted according to the additional received text (as, repeating and updating code segment values from the originally predicted values – para 0088). 

As per claim 6, Nuolf (20200125635) teaches the method of claim 1, wherein when the context-prediction component predicts at least two different contexts of the plurality of contexts, 
the input text is fed into each one of the at least two different context-specific components that output respective autocomplete text (as, the display interface, corresponding to one or more code segment – fig. 7, subblock 730; this allots for more-than-one code field entry);
 and at two different autocomplete texts outputted by the context-specific components are presented on a display for selection of one of the at least two different autocomplete texts for completion of the input text (as performing the autocomplete, as mapped above in claim 1, for the more-than-one fields, and generating the output – fig. 7, subblock 760). 

Claims 7-8,10-12, a method claims whose steps are in common with the method steps of claims 1-6 above and as such, claims 7-8 are similar in scope and content and therefore, claims 7-8 are rejected under similar rationale as presented against claims 1-6 above.

As per claim 9, Nuolf (20200125635) teaches the method of claim 8, wherein the language model comprises a pre-trained generic language model trained on generic text that is unlabeled with an indication of context (as using unlabeled, unsupervised clustering models – para 0067), and the language model is trained by fine tuning the pre-trained generic language model on the plurality of text elements and associated labels indicative of context (and using supervised multi-label classifiers, para 0067, to predict the outcome – the categories available for 

As per claim 13, Nuolf (20200125635) teaches the method of claim 8, wherein the plurality of text elements are semi-structured metadata, and the labels are automatically extracted from the semi-structured metadata using a label extraction machine learning model trained on a training dataset of text and associated labels (as, during document processing, using stored document as a training data set, for training a model, which includes using the document+item as ‘labeled data’, to be used in a supervised learning algorithm – para 0083). 

Claims 14-15 are system claims that perform the method steps in claim 1-13 above and as such, claims 14-15 are similar in scope and content to the common claim elements found in claims 1-13 above and therefore, claims 14-15 are rejected under similar rationale as presented against claims 1-13 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form, and explained in detail below:
Examiner notes the representative pieces of prior art below, with features that are in common with the other references listed on the PTO-892 form:



Santos (20170351951) teaches recommendations/predictions for autocomplete applications – para 0073, utilizing neural networks (para 0070) with labeling queries and categories in clustering – para 0060-0064).

Shah (20170024392) teaches indexing of user content based on categories (para 0042-0044), using supervised/unsupervised learning and multiple types of clustering – para 0041; to be used in autocomplete engines (para 0055). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            02/19/2022